Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant's amendment with respect to claims 1-3, 6 and 8 have been considered but are moot in view of the new ground(s) of rejection. This action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibuya (US Patent No. 10,412,258).
As to claim 1, Shibuya teaches an image forming apparatus (101 in fig. 1), comprising: 
a sheet feed tray (52 or one of 51s in fig. 2A) that stores a plurality of kinds of sheet for image formation (col. 6, lines 55-63); a display (103 in fig. 1); an operation device  (104 in fig. 
a controller (CPU 107 in fig. 1) that controls the display (103 in fig. 1), the operation device (104 in fig. 1), and the image former (105 in fig. 1), wherein 
the controller causes the display (103 in fig. 7) to selectably display a list of different types of the sheet (621 in fig. 7) depending on classifications (i.e., sheet type or sheet size 613 in fig. 6B) selected by the user,  causes the display to selectably display a kind of sheet (i.e., Plain Paper 1) included in one classification (a symbol <Sheet Type> on the left top on the screen 621 in fig. 7) selected through the operation device (104 in fig. 1) (col. 10, lines 21-40), and 
causes the image former (105 in fig. 1)  to form the image on one the kind of sheet selected through the operation device (col. 10, lines 42-45).
As to claim 2, Shibuya teaches the classifications include prescribed sheet type classifications (613 in fig. 6B), and if the operation device receives an operation that one of the sheet type classifications is selected, the controller causes the display to selectably display a kind of sheet (i.e., Plain Paper 1) included in the one classification (a symbol <Sheet Type> on the left top on the screen 621 in fig. 7) selected though the operation device (104 in fig. 1) (col. 10, lines 21-40).
As to claim 3, Shibuya teaches the classifications include prescribed sheet size classifications (613 in fig. 6B), and if the operation device receives an operation that one of the sheet size classifications is selected , the controller causes the display to selectably display a kind of sheet included in the one classification selected though the operation device (i.e., 103 in fig. 7 and 621 in fig. 7).
As to claim 4, Shibuya teaches a sheet detection sensor that detects whether a sheet is 
As to claim 5, Shibuya teaches a sheet size detection sensor that detects a size of a sheet stored in the sheet feed tray, wherein the controller causes the display to selectably display a kind of sheet determined to be displayed based on a sheet size detected by the sheet size detection sensor (col. 7, lines 5-10).
As to claim 6, Shibuya teaches the controller causes the display to selectably display (i.e., 801 in fig. 9A), in accordance with a prescribed priority order, a kind of sheet determined to be displayed based on a selection result of the classifications received through the operation device (in the screen 811 in fig. 9B, the kind of sheet such as “PLAIN PAPER 1” is displayed in both of screen 801 in fig. 9A and 811 in fig. 9B. Therefore, in accordance with a prescribed priority order, the kind of sheet such as “PLAIN PAPER 1” is displayed based on a selection result).
As to claim 8,  Shibuya teaches method of forming an image by an image forming apparatus (101 in fig. 2A) including a sheet feed tray (52 in fig. 2A) that stores a plurality of kinds of sheet for image formation (col. 6, lines 55-63) and an image former (105 in fig. 1) that forms an image, the method comprising: displaying  (103 in fig. 1); receiving an operation (from a user; and forming an image (105 in fig. 1), wherein in the displaying (103 in fig. 7), a list of different types of the sheet (621 in fig. 7) depending on classifications selected by the user are selectably displayed (i.e., sheet type or sheet size 613 in fig. 6B), a kind of sheet (i.e., Plain Paper 1) included in one classification (a symbol <Sheet Type> on the left top on the screen 621 in fig. 7) selected in the receiving is selectably displayed (col. 10, lines 21-40), and in the forming, the image is formed on one the kind of sheet selected in the receiving (col. 10, lines 42-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being patentable over Shibuya et al. (US P. No. 10,412,258) in view of Sugai (US P. No. 2020/0159471).
As to claim 7, Shibuya teaches the sheet feed tray stores the sheet. However, he does not explicitly teach the tray for storing an envelope or a postcard. Sugai teaches the image forming apparatus according to claim 1, wherein the sheet feed tray stores an envelope or a postcard (the postcard is displayed in the size of sheet in fig. 3B. Therefore, the postcard can be registered when the sensor detects the postcard in the tray).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheet feed tray of Shibuya for storing a postcard. The suggestion for modifying the sheet feed tray of Shibuya can be reasoned by one of ordinary skill in the art because the modified forming apparatus would flexibility for the user to select any type of sheet to print.

Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kanamori (US P. No. 2020/0174726) discloses list of different types of the sheet depending on classification selected by the user.

Response to Arguments


Applicant's arguments filed 01/07/21 have been fully considered but they are not persuasive.
	The new primary reference of Shibuya et al. (US Patent No. 10,412,258), which has been replaced the reference of Sugai (US Pub. No. 2020/0159471), has been rejected the scopes of claims 1-6 and 8 and claim 7 is rejected by the combination of Shibuya and Sugai.
For the above reasons, it is believed that the cited prior art fully discloses the claimed invention and the rejection stand.

	Conclusion
Applicant's amendment with respect to independent claims 1-3, 6 and 8 have been considered but are moot in view of the new ground(s) of rejection. This action is made final.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 04, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672